      Case 2:20-cv-01266-TLN-AC Document 5 Filed 07/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL R. SPENCER,                                 No. 2:20-cv-01266 TLN AC
12                       Plaintiff,
13            v.                                         ORDER
14    ROBERT F. SINCLAIR, et al.,
15                       Defendants.
16

17          The court is in receipt of plaintiff’s ex parte request to participate in electronic filing

18   pursuant to Local Rule 133(b)(3). ECF No. 4. The court has reviewed the filing and, finding

19   good cause, GRANTS plaintiff’s request. The Clerk of Court is hereby ordered to make the

20   necessary arrangements to allow plaintiff to participate in electronic filing for this case.

21          IT IS SO ORDERED.

22   DATED: July 7, 2020

23

24

25

26

27

28
